Citation Nr: 1218662	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel






INTRODUCTION

The Veteran had inactive duty for training (INACDUTRA) from December 17, 1996 to February 12, 1997 and active duty for training (ACDUTRA) from February 13, 1997 to May 30, 1997. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for left ear hearing loss disability was denied by the Board in an October 2004 decision.  It was held that there was no continuing hearing loss noted in service, and that private records showed hearing loss years post-service.  There was no appeal of that decision.

2.  The evidence received since the October 2004 denial, by itself or when considered with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The October 2004 Board decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for left ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in December 2006 of the information and evidence needed to substantiate and complete a claim for service connection, and to reopen a previous final decision.  This included notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  VA also informed the Veteran of how disability evaluations and effective dates are assigned. 

VA fulfilled its duty to assist the claimant, including obtaining the service treatment records and VA treatment records.  The Veteran was provided with a VA examination.  Any question pertaining to the adequacy of that study is, however, moot given that the Board finds below that new and material evidence has not been submitted.  Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).

The Board finds the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Legal Criteria and Analysis

The appellant contends that service connection is warranted for left ear hearing loss disability.  She argues that she had no problems hearing prior to service and that she started having problems hearing while in service. 

In an October 2004 Board decision entitlement to service connection for left ear hearing loss disability was denied on the basis that there was no nexus to service.  The decision is final.  38 U.S.C.A. § 7104.

The Board's October 2004 decision is final based upon the evidence then of record.  A previously finally denied claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.

At the time of the prior denial service treatment, private treatment records and the Veteran's statements were of record.  Service treatment records showed the Veteran was seen twice in service with complaints of problems hearing on the left ear.  Private treatment records showed a diagnosis of borderline normal hearing in the left ear through 3000 Hertz to a mild high frequency sensorineural hearing loss.  Also of record were the Veteran's statements wherein she stated that she had no hearing problems until service and that her current hearing loss started in service.

Since the October 2004 decision, additional VA outpatient treatment records have been associated with the claim file.  These do not show any diagnosis or treatment for left ear hearing loss.  Also added to the record are additional statements from the Veteran wherein she makes arguments similar to those already of record at the time of the October 2004 decision.  

Finally, added to the record is a January 2007 VA examination.  The report documents puretone thresholds and notes a normal to mild sensorineural hearing loss in the left ear.  

The evidence submitted since 2004 does not contain information that would permit the claim to be granted, either by itself or in connection with the evidence already of record.  None of the evidence added to the record raises a reasonable possibility of substantiating the claim because there remains no evidence of a nexus to service.  While the findings of a VA examination could be sufficient to reopen a previously denied claim, in this instance, the Board finds that the evidence contained in the VA examination report is not new and material.  Indeed, the VA examination simply confirms the existence of a mild sensorineural hearing loss in the left ear, a fact which was of record at the time of the prior denial.  The examiner did not provide a nexus opinion to service.  Without new and material evidence, the claim cannot be reopened.  Hence, the request to reopen the claim for service connection for left ear hearing loss disability must be denied.  38 U.S.C.A. § 5108. 

Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received to reopen claim of entitlement to service connection for left ear hearing loss disability. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


